DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 29 January 2021 in which claims 1-2, 5-14 were amended, claims 3-4 were canceled and claims 18-19 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 30 October 2020 are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-2, 5-14, 18-19 are under prosecution.  

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2016/019381, published 4 February 2016 and the 371 2017/0234861 (the citations below are from the 371) and Shachar (2016/0128553, published 18 August 2016).
	Regarding Claims 1 and 18, Chen teaches a device comprising a DNA chip comprising a substrate having two electrodes and a layer of graphene oxide in a recessed region (Fig. 1 and related text e.g. ¶ 38-40), the electrodes comprise contact 
	Chen does not specifically teach the sidewall components as defined by the claim.
However, Shachar teaches a similar device comprising two electrodes (22/23) and graphene layer (14) wherein the first substrate has a side wall forming the recessed region (18), a base layer (24) and the electrodes are located on opposite sides of the recess and extend to the recessed portion to be in contact with the graphene layer which extends the distance between the source and the drain (e.g. Fig. 4 and related text, ¶ 117-119). 
 Shachar specifically teaches the nanotube network extending between the electrodes (Abstract):
A bioFET cell for measuring a time dependent characteristic of an analyte bearing fluid includes a source, a drain, a semiconductive single wall carbon nanotube network layer extending between the source and drain electrodes and electrically coupled there between

Thus both Chen and Shachar teach the electrodes have contact regions extending to the gap (recess) between the electrodes and the graphene layer covers the contact regions as broadly defined by the claim. 
Shachar further teaches the bioFET architecture provides specific advantages (¶ 61):  
[0061] Some embodiments of the application demonstrate the advantages of the BioFET architecture compared to the 

One of ordinary skill would have reasonably utilized the architecture of Shachar with the device of Chen for the expressed advantages detailed by Shachar
Regarding Claim 2, Chen illustrates that the electrodes are not in direct contact with each other (e.g. Fig. 1).  Shachar also teaches the electrodes on opposite sides of the recess and are not in contact with each other (e.g. Fig. 4 and Example 1).
Regarding Claim 6, Chen teaches the base substrate has an insulation layer (Example 5, Fig. 1).  Shachar also teaches an insulation layer (¶ 118).
Regarding Claim 7, Shachar teaches the electrodes form a fluidic channel (e.g. abstract).
Regarding Claim 8, Shachar teaches an array of sensors (e.g. Fig. 6, ¶ 123).
Regarding Claim 10, Chen teaches a third/gate electrode (¶ 83).  Shachar teaches a gate electrode (¶ 117-119).

Regarding Claim 12, Shachar teaches the gate electrode is on the first surface (¶ 117-119, ¶ 129-131).
Regarding Claim 13, Shachar teaches the device of Claim 1 further comprising a second substrate (base, 26) wherein the first and second substrates are opposite each other (e.g. Fig. 4 and related text, ¶ 117-119).  
Regarding Claim 14, Shachar teaches a fluidic channel between the sidewall electrodes and upper and lower substrates (e.g. Fig. 4, ¶ 117-119).



Claims 1-2, 5-8, 10-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2016/019381, published 4 February 2016 and the 371 2017/0234861 (the citations below are from the 371) and Shachar (2016/0128553, published 18 August 2016) as applied to Claim 1 above and further in view of Cheng et al (2015/0038378, published 5 February 2015)
Regarding Claims 1-2, 5-8, 10-14, 18, Chen and Shachar teach the device of Claims 1-2, 6-8, 10-14, 18 as discussed above.  Both Chen and Shachar teach the electrodes have contact regions extending to the gap (recess) between the electrodes but do not specifically teach projections in the recessed portion as defined by Claim 5.

	Cheng teaches the preferred configuration places all three electrodes and graphene sheet in contact with the aqueous environment without direct contact between the electrodes (e.g. ¶ 44-45).
	Therefore one of ordinary skill would have reasonably provided the FET devices of Chen and/or Shachar with the projections of Cheng for the expected benefit of placing source, drain and gate electrodes in direct contact with the aqueous sample to thereby optimize sample analysis as desired in the art.   


	
Claims 1-2, 6-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2016/019381, published 4 February 2016 and the 371 2017/0234861 (the citations below are from the 371) and Shachar (2016/0128553, published 18 August 2016) as applied to Claim 1 above and further in view of Levine (2012/0001615, published 5 January 2012)
Regarding Claims 1-2, 6-14, 18-19, Chen and Shachar teach the device of Claims 1-2, 6-8, 10-14, 18 as discussed above.  Shachar further teaches the device comprises circuitry (e.g. ¶ 54) but is silent regarding a circuit board as defined by Claim 19.
	However, circuit boards were well-known in the art as taught by Levine.  

	The ordinary artisan would have reasonably utilized the circuit boards of Levine with the devices of Chen and/or Shachar based on the well-known and successful use of circuit board circuity as taught by Levine.    The artisan would have been further motivated to do so for the expected benefit of providing differential signaling to the chip as desired in the art (e.g. Levine, ¶ 251).

Response to Arguments
	Regarding newly amended Claim 1, Applicant asserts that none of Chen, Kobayashi, Levine or Shachar teach electrodes extending to the recessed portion in contact with the graphene layer as illustrated in figure 2. 
	The argument has been considered but is not found sufficient to overcome the new grounds for rejection as discussed above.   Claim 1 requires that the electrodes “extend to the recessed portion”.   The claim does not require the electrode reside within the recessed portion as illustrated in figure 2.  Therefore the arguments are not commensurate in scope with the claim.  It is maintained that the prior art teaches every element of the broadly claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634